IN THE SUPREME COURT OF THE STATE OF DELAWARE

FLOYD A. SMITH,                              §
                                             §      No. 200, 2017
         Defendant Below,                    §
         Appellant,                          §      Court Below: Superior Court of the
                                             §      State of Delaware
         v.                                  §
                                             §      Cr. ID No. 1209014436 (K)
STATE OF DELAWARE,                           §
                                             §
         Plaintiff Below,                    §
         Appellee.                           §

                               Submitted: May 22, 2017
                               Decided:   May 23, 2017

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                          ORDER

         This 23rd day of May 2017, it appears to the Court that:

         (1)    On May 15, 2017, the appellant, Floyd A. Smith, filed a notice of appeal

from a sentence imposed on December 30, 2016 on a violation of probation

(“VOP”). This is Smith’s second appeal from the December 30 sentence. In Smith’s

prior appeal from the December 30 sentence, this Court affirmed the sentence.1

         (2)    On May 15, 2017, the Clerk issued a notice directing Smith to show

cause why his appeal filed on May 15, 2017 should not be dismissed as untimely




1
    See Smith v. State, 2017 WL 1399749 (Del. April 18, 2017) (affirming VOP sentence).
filed.2 The notice also reminded Smith of his previous appeal from the December

30 sentence.

       (3)     Smith filed a response to the notice to show cause on May 22, 2017.

Smith’s response does not address the untimeliness of his current appeal or

acknowledge that he appealed the December 30 sentence earlier this year.

       (4)     Smith’s current appeal from the December 30 sentence is untimely and

redundant and must be dismissed. Smith appealed the December 30 sentence earlier

this year.3 He may not file another appeal from the same sentence.4 Smith’s current

appeal also is untimely because it was not filed within thirty days of the sentencing.5

       NOW, THEREFORE, IT IS ORDERED under Supreme Court Rule 29(b) and

(c), that the appeal is DISMISSED.

                                            BY THE COURT:



                                            /s/ Karen L. Valihura
                                            Justice




2
  Under Del. Supr. Ct. R. 6(a)(iii), a notice of appeal must be filed within thirty days after a
sentence is imposed.
3
  Supra note 1.
4
  Accord Evans v. State, 2016 WL 3751843 (Del. July 5, 2016) (prohibiting second appeal from
same order); Paskins v. State, 1998 WL 123194 (Del. March 5, 1998) (dismissing appeal as
redundant).
5
  Supra note 2.
                                               2